DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher (US 8,980,816, cited on the IDS dated 4/23/2019, hereinafter referred to as Document 1) modified by Oku (US 2014/0356521, English equivalent of JP 20143139337 made of record on the IDS dated 2/18/2022). 

Regarding claim 1, Document 1 meets the claimed, the process comprising the steps of: a. spinning (Document 1 col. 2 lines 4-17 teach spinning) a plurality of soluble filaments (Document 1 col. 1 lines 62-65 teach the fibers are water-soluble) from one or more dies (Document 1 col. 48 lines 4-7 teach spinning the filament-forming composition in a die 50)  b. comingling a plurality of solid additives with the plurality of soluble filaments at a formation zone on a collection device such that the plurality of solid additives are dispersed between the plurality of soluble filaments and (Document 1 col. 50 line 60 - col. 51 line 67 teaches that layer of fiber is formed at a formation zone on a collection belt 60 and then particles or “solid additives” are spread or dispersed over the fiber layer, then another layer is added, this meets the broadest reasonable interpretation of “comingling” ) such that a composite structure comprising commingled soluble filaments and solid additives is formed at the formation zone on the collection device; (Document 1 col. 51 lines 60-63 teach a fibrous structure results from the particles or solid additives and filament being collected, the broadest reasonable interpretation of comingled includes the particles being spread in the pockets between the layers as described in col. 51 lines 50-64.) 
Document 1 col. 12 lines 26-37 describe stacking multiple plies of fiber but does not describe converting into multiple articles and does not meet the claimed, converting the composite structure into a plurality of articles of manufacture. Document 1 also does not explicitly describe a continuous process for making a plurality of articles of manufacture, however Figures 9 and 11-13 all show an uninterrupted process from the spinning die 50 through comingling fibers and particles on a collection belt.  
Analogous in the field of forming fibrous structures, Oku meets the claimed, continuous process for making a plurality of articles of manufacture (Oku [0066]-[0069] describe a continuous process for making multiple elements “articles of manufacture”) and converting the composite structure into a plurality of articles of manufacture (Oku [0069] and [0072] describes a cutting out or “converting” step 88 that cuts the material sheet with the added particles into individual elements and wraps the individual elements.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would be obvious to a person of ordinary skill in the art before the filing date to modify the process of Document 1 to make it a continuous process as described in Oku to yield a fibrous structure with particles dispersed throughout. Further, making a process continuous is not a non-obvious change over the prior art, see MPEP §2144.04 Section V. It would be further obvious to modify the process of Document 1 to cut, wrap, and seal the particle covered sheet in order to give individually wrapped products, see Oku [0071]. 
Regarding claim 2, Document 1 meets the claimed, the process according to Claim 1 wherein the step of spinning further comprises a step of providing a filament-forming composition comprising one or more filament-forming materials to the one or more dies (Document 1 col. 2 lines 4-17 teach a fibrous element forming composition and a filament forming material are spun.)
Regarding claim 3, Document 1 meets the claimed, the process according to Claim 1 wherein the step of commingling comprises introducing the solid additives into the plurality of soluble filaments between at least one of the dies and the collection device (Document 1 col. 50 line 50 - col. 51 line 67 teaches that layer of fiber is formed at a formation zone on a collection belt 60 and then particles (solid additives) are spread (dispersed) over the fiber layer.)
Regarding claim 4, Document 1 meets the claimed, the process according to Claim 1 wherein the soluble filaments comprise filament forming material which is a polymer (Document 1 col. 17 lines 30-34 and col. 18 teach polymers are used as the filament-forming material.)
Regarding claim 5, Document 1 meets the claimed, the process according to Claim 4 wherein the polymer comprises polyvinyl alcohol (Document 1 col. 17 lines 61-65 teach polyvinyl alcohol is used as a polymer in the filament forming material.)
Regarding claim 6, Document 1 meets the claimed, the process according to Claim 1 wherein at least one of the soluble filaments comprises one or more active agents present within the filament (Document 1 col. 48 lines 1-10 teach an active agent in the fiber.)
Regarding claim 7, Document 1 meets the claimed, the process according to Claim 6 wherein at least one of the one or more active agents comprises a surfactant (Document 1 col. 21 lines 27-30 teach he active agent is a surfactant.)
Regarding claim 8, Document 1 meets the claimed, the process according to Claim 1 wherein the solid additives comprise particles (Document 1 col. 2 lines 4-17 teach a particle.)
Regarding claim 9, Document 1 meets the claimed, the process according to Claim 8 wherein the particles comprise water-soluble particles (Document 1 col. 14 lines 26-28 teach the particles may be water-soluble.)
Regarding claim 10, Document 1 meets the claimed, the process according to Claim 8 wherein the particles comprise water-insoluble particles (Document 1 col. 14 lines 26-28 teach the particles may be water-insoluble.)
Regarding claim 15, Document 1 meets the claimed, the process according to Claim 8 wherein the particles comprise at least one active agent- containing particle (Document 1 col. 1 lines 23-25 teach a surfactant (active agent) particle.)
Regarding claim 19, Oku further meets the claimed, the process according to Claim 1 wherein the process further comprises one or more converting operations selected from the group consisting of: slitting, stacking, calendering, treating with optional ingredients, die cutting, printing, packaging, mechanical plybonding, chemical plybonding, and combinations thereof (Oku [0069] and [0072] describe cutting and wrapping the articles.)
Regarding claim 20, Oku further meets the claimed, the process according to Claim 19 wherein the one or more converting operations yields a consumer useable saleable unit (Oku [0069] and [0072] describe cutting and wrapping the articles into a sealed product.)
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 modified by Oku as applied to claim 8 above and in further view of Joseph (US 2020/0115833).
 Regarding claim 11, Document 1 does not meet the claimed, the process according to Claim 8 wherein at least one of the particles is an agglomerate.
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein at least one of the particles is an agglomerate (Joseph [0138] teaches that particles may be agglomerates.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the particles of Document 1 with the agglomerate particles of Joseph in order to provide different functioning particles such as bonding particles or active particles, see Joseph [0143].
Regarding claim 16, modified Document 1 does not meet the claimed, the process according to Claim 1 wherein the process results in a solid additive inclusion efficiency of greater than 40% as measured according to the Inclusion Efficiency Test Method.
Joseph meets the claimed, wherein the process results in a solid additive inclusion efficiency of greater than 40% (Joseph does not explicitly teach the inclusion efficiency is greater than 40%, however, Joseph [0141] teaches that fine particulates may use adhesive or bonding to keep the particles within the fibers, [0160] also teaches that sloughing of the particles should be prevented.)
It would have been obvious to a person of ordinary skill in the art before the time of filing to modify the inclusion efficiency of the particles to be greater than 40% so that particles are not lost or shed, see Joseph [0160]. It would have been further obvious to combine the method of modified Document 1 with the inclusion efficiency of Joseph to prevent particles from being lost or shed, see Joseph [0160].
Claims 12-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Document 1 modified by Oku as applied to claim 8 above and further in view of by Joseph (US 2020/0115833) and Dreher (US 2015/0071572) hereinafter Document 2 
Regarding claim 12, Document 1 does not meet the claimed, the process according to Claim 8 wherein the particles exhibit a D50 particle size of from about 100 pm to about 5000 pm as measured according to the Particle Size Distribution Test Method.  
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the spinning method of Document 1 with the test method of Document 2 in order to effectively test the particle sizes, see Document 2 [0286].
Analogous in the field of fiber/particle structures, Joseph meets the claimed, wherein the particles exhibit a D50 particle size of from about 100 pm to about 5000 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed 100 pm – 5000 pm range, Joseph [0130] teaches various sizes and combinations of sizes may be used.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the size range taught by Joseph in order to choose a size that would best suit the conditions the article will be used in, see Joseph [0131]. It would have been obvious to combine the method of modified Document 1 with the particle size of Joseph in order to produce a fiber material having particulates that are sized to suit the particular conditions, see Joseph [0131].
Regarding claim 13, modified Document 1 does not meet the claimed, the process according to Claim 8 wherein the particles exhibit a D10 of greater than 44 pm as measured according to the Particle Size Distribution Test Method.
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein the particles exhibit a D10 of greater than 44 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed greater than 44 pm, Joseph [0130] teaches various sizes and combinations of sizes may be used.) 
It would have been further obvious to vary the distributions of the particle sizes as taught by Joseph in order to suit a variety of intended conditions, see Joseph [0131].
Regarding claim 14, modified Document 1 does not meet the claimed, the process according to Claim 8 wherein the particles exhibit a D90 of less than 1400 pm as measured according to the Particle Size Distribution Test Method.
Document 2 meets the claimed, as measured according to the Particle Size Distribution Test Method (Document 2 [0286] discloses a particle size test method involving distributions.)
Analogous in the field of fiber/particle structures, Joseph meets the claimed, the process according to Claim 8 wherein the particles exhibit a D90 of less than 1400 pm (Joseph [0131] teaches that the size of particulates may be 0.001 µm - 3000 µm this range overlaps the claimed less than 1400 pm, Joseph [0130] teaches various sizes and combinations of sizes may be used.)
It would have been further obvious to vary the distributions of the particle sizes as taught by Joseph in order to suit a variety of intended conditions, see Joseph [0131].
Regarding claim 17, Document 1 does not meet the claimed, the process according to Claim 1 wherein the solid additives are dispersed throughout the fibrous structure at an overall CD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method.
Joseph meets the claimed, wherein the solid additives are dispersed throughout the fibrous structure at an overall CD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method (Document 1 col. 1 lines 23-25 teach active agent containing particles, Document 2 [0148] teaches that active agents are distributed evenly throughout the fiber but does not teach particles, Joseph does not explicitly teach that the weight variation of the particles is less than 40%, however, Joseph [0160] teaches a uniform distribution of particles throughout the fiber web, a true uniform distribution would have a %RSD throughout the fiber in each direction of 0%.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dispersion of the particles to be more or less uniform to distribute the active agents on the particles around the fiber, see Document 2 [0148]. It would have been obvious to a person of ordinary skill in the art to combine the active-agent particles of modified Document 1 with the uniform distribution of Joseph to evenly distribute the active agent around the fiber, see Document 2 [0148].
Regarding claim 18, Document 1 does not meet the claimed, the process according to Claim 1 wherein the solid additives are dispersed throughout the fibrous structure at an overall MD basis weight variation % RSD of less than 40.0% as measured according to the CD and MD Basis Weight Variation Test Method (Document 1 col. 1 lines 23-25 teach active agent containing particles, Document 2 [0148] teaches that active agents are distributed evenly throughout the fiber but does not teach particles, Joseph does not explicitly teach that the weight variation of the particles is less than 40%, however, Joseph [0160] teaches a uniform distribution of particles throughout the fiber web, a true uniform distribution would have a %RSD throughout the fiber in each direction of 0%.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dispersion of the particles to be more or less uniform to distribute the active agents on the particles around the fiber, see Document 2 [0148]. It would have been obvious to a person of ordinary skill in the art to combine the active-agent particles of modified Document 1 with the uniform distribution of Joseph to evenly distribute the active agent around the fiber, see Document 2 [0148].
Response to Arguments
Applicant's arguments filed 8 have been fully considered but they are not persuasive. Document 1 describes spreading particles out over a first layer of soluble filaments and fills the particles in pockets within the filaments. Then an additional layer of filaments is put on top.  This meets the broadest reasonable interpretation of comingling the solid additives between the filaments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744